DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A wound monitoring system, comprising:
a sensor for detecting color and flow rate of a fluid flowing through a wound drain tubing, the sensor including a wireless transmitter for transmitting data for the color and the flow rate over one or more networks to a base station;
[[a]] the base station for receiving the data over the one or more networks and the base station for storing the data, the base station including at least one processor
configured to:
compare the data with predefined parameters stored at the base station,
send a notification over the one or more networks to a user device if the predefined parameters are met by the data, and update an electronic health record (EHR) with the data; and
the user device for receiving the notification over the one or more networks and for modifying the predefined parameters stored at the base station, the user device configured to present the notification on a display device of the user device to a user, to accept one or more input commands via a graphical user interface of the user device from the user for modifying the predefined parameters, and to transmit the modified predefined parameters to the base station over the one or more networks, wherein the at least one processor of the base station is further configured to analyze the EHR and the data stored at the base station to predict clinical outcomes and to modify the predefined parameters based on the predicted clinical outcomes.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a wound monitoring system for monitoring wound drain fluid color and flow.  The prior art fail to teach “a user device for receiving the notification over the one or more networks and for modifying the predefined parameters stored at the base station, the user device configured to present the notification on a display device of the user device to a user, to accept one or more input commands via a graphical user interface of the user device from the user for modifying the predefined parameters, and to transmit the modified predefined parameters to the base station over the one or more networks, wherein the at least one processor of the base station is further configured to analyze the EHR and the data stored at the base station to predict .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Toth (US 10,207,031) discloses an integrated system for assessing wound exudates.
-Toth (US 9,526,816) discloses a wound exudate monitor accessory.
-Shehada et al. (US 7,241,287) discloses implanted surgical drain with drain holes for monitoring internal tissue condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        3/11/22